Writ of error is to judgment of conviction of murder in the second degree. The sole contention presented is that the evidence is insufficient to support the verdict and judgment.
The record has been examined and the evidence found ample to support the verdict and judgment. Therefore, the judgment is affirmed. *Page 462 
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.